                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                     OCALA DIVISION

GREGORY FRED KARGULA,

       Plaintiff,

v.                                                          Case No: 5:20-cv-586-JSM-PRL

GILBERT FLOORING INC. and
GARY L. GILBERT,

       Defendants.


                                           ORDER

       This matter is before the Court on Defendants’ motion to set aside Clerk’s default.

(Doc. 18). Pursuant to Federal Rule of Civil Procedure 55(c), Defendant asks the Court to set

aside the default entered by the Clerk in this case on January 8, 2021. (Doc. 7).

       Rule 55(c) of the Federal Rules of Civil Procedure provides that “[f]or good cause”

shown the court may set aside an entry of default. The good cause standard under Rule 55(c)

is a liberal standard and distinguishable from the more rigorous excusable neglect standard

applicable to a request to set aside a default judgment. Compania Interamericana Export-Import,

S.A. v. Compania Dominicana De Aviacion, 88 F.3d 948 (11th Cir. 1996). In determining

whether to set aside an entry of default the court considers whether the default is culpable or

willful, whether setting it aside would prejudice the adversary, and whether the defaulting

party presents a meritorious defense. Id. at 951.

       Plaintiff filed this action on December 7, 2020. (Doc. 1). Defendants were served with

a copy of the complaint and summons on December 11, 2020. (Docs. 4, 5). On January 7,

2021, Plaintiff filed a motion for entry of Clerk’s default. (Doc. 6). The next day, the Clerk
entered default against the defendants. (Doc. 7). Defendants delayed giving the pleading

documents to counsel, but on January 12, 2021, Defendants filed an Answer and affirmative

defenses to the Complaint. (Doc. 8). The Court issued an FLSA Scheduling Order on January

21, 2021. (Doc. 9). The parties have followed the scheduling order and the case has moved

forward as if there had been no Clerk’s default entered. Defendants’ counsel asserts that on

May 10, 2021, he realized that neither party had moved to set aside the Clerk’s default.

       Defendants note that Plaintiff is opposed to the motion, however, because Plaintiff has

been litigating this case and complying with the Court’s scheduling order, there is no risk of

prejudice. Given the strong policy of determining cases on their merits, the lack of prejudice

to Plaintiff, and Defendants’ potentially raising meritorious defenses to Plaintiff's allegations

in the Complaint, Defendants have made a showing of good cause and setting aside the

Clerk’s default is warranted.

       Accordingly, Defendants’ motion to set aside the Clerk’s default (Doc. 18) is

GRANTED and the Clerk’s default entered against the defendants on January 8, 2021 (Doc.

7) is SET ASIDE.

       DONE and ORDERED in Ocala, Florida on May 13, 2021.




Copies furnished to:

Counsel of Record
Unrepresented Parties




                                              -2-
